        Case 2:19-cv-01467-ACA Document 37 Filed 07/02/20 Page 1 of 2               FILED
                                                                            2020 Jul-02 PM 04:02
                                                                           U.S. DISTRICT COURT
                                                                               N.D. OF ALABAMA


         IN THE UNITED STATED DISTRICT COURT FOR THE
                NORTHERN DISTRICT OF ALABAMA
                      SOUTHERN DIVISION

JEFFCOAT ENTERPRISES, INC.,)
                           )
     Plaintiff,            )
                           )
v.                         )                         CASE NUMBER.:
                           )                         2:19-cv-01467-ACA
LINVILLE MEMORIAL FUNERAL )
HOME, INC., BRAD LINVILLE, )
and MADONNA LINVILE,       )
                           )
     Defendants.           )


              JOINT NOTICE AS TO OFFER OF JUDGMENT


      COMES NOW the parties and state that the Offer of Judgment submitted in

this case, and its acceptance, Doc. 36, is inclusive of costs. The Counterclaim

remains pending, as does the amount of a reasonable attorneys’ fee.

      Dated this the 2nd day of July, 2020.


/s/ Brian M. Clark                            /s/ Wesley L. Phillips
Brian M. Clark                                Wesley L. Phillips
Attorney for Defendants                       Attorney for Plaintiff
Linville Memorial Funeral Home and            Jeffcoat Enterprises, Inc.
Brad Linville

OF COUNSEL:                                   OF COUNSEL:
WIGGINS CHILDS PANTAZIS                       PHILLIPS LAW GROUP, LLC
   FISHER GOLDFARB, LLC                       Post Office Box 362001
The Kress Building                            Birmingham, Alabama 35236
301 19th Street North
Birmingham, Alabama 35203
Email: bclark@wigginschilds.com
       Case 2:19-cv-01467-ACA Document 37 Filed 07/02/20 Page 2 of 2




/s/ Roger C. Appell
Attorney for Defendant
Madonna Linville

OF COUNSEL:
LAW OFFICE OF ROGER C. APPELL
301 19th Street North
Birmingham, Alabama 35203
Telephone: (205) 252-9642
rcappell@aol.com




                                    2
